Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 discloses that the claim 19 depends on “the method of claim 1.”  Appropriate correction is required. For the purpose of the examination, examiner interprets that the claim 19 depends on claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 11, 12, 16, 21, 22, 25, and 26 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Printz et al. (United States Patent Application Publication US 2003/0009334), hereinafter Printz.

Regarding claim 1, Printz teaches an integrated circuit comprising a plurality of processors, (Fig. 1 [0022] “The speech processing board can include multiple processor modules 102, a local communications bus, a storage system 106 and a communications bridge 108.”)
each of the plurality of processors (Fig. 2 [0037] “each processor module 102 can include basic elements such as a CPU core 200 with on-board cache 202, local memory 204, local memory controller 206 and a processor local bus (PLB) 208 communicatively linking the core 200 with the controller 206.”) comprising: 
at least one memory for storing application data and a set of executable application instructions; ([0042] “The local memory subsystem can provide a repository for speech application task program code, data tables, acoustic models, language model cache, complete finite state grammars, and memory structures associated with speech processing software.”) and at least one execution unit, (Fig. 2 “CPU Core” 200) 
wherein the integrated circuit comprises a hardware module (Fig. 1 “boot memory 106C” A hardware module is interpreted as an electronic component. A boot memory 106C is a memory device that interacts with other components in the circuit.) comprising memory comprising a set of executable boot instructions, ([0024] “The boot memory 106C can store initialization code and, like the fixed storage 106A and language model cache 106B, the boot memory 106C can be communicatively linked to the processor modules 102 through the communications bridge 108. The boot memory 106C can be predominantly used during an initial power-on sequence at which time initialization code can be provided to the processor modules 102.” Initialization code stored in the boot memory is interpreted as a set of executable boot instructions.)
wherein the hardware module comprises processing circuitry configured at runtime by trusted software to cause the set of executable boot instructions to be dispatched over an interconnect of the integrated circuit to at least some of the plurality of processors, (Fig. 1 “boot memory 106C” ) comprising memory comprising a set of executable boot instructions, ([0024] “The boot memory 106C can store initialization code and, like the fixed storage 106A and language model cache 106B, the boot memory 106C can be communicatively linked to the processor modules 102 through the communications bridge 108. The boot memory 106C can be predominantly used during an initial power-on sequence at which time initialization code can be provided to the processor modules 102.”)
wherein for each of the at least some of the plurality of processors, the respective at least one execution unit is configured to: 
execute the set of executable boot instructions to cause read requests to be issued to at least one memory external to the integrated circuit to fetch the set of executable application instructions; ([0041] “Local memory 204 can be addressed by an chip local memory controller 206 that connects to the on chip processor local bus 208.” [0042] “The local memory subsystem can provide a repository for speech application task program code, data tables, acoustic models, language model cache, complete finite state grammars, and memory structures associated with speech processing software.” [0044] “the language model cache can be pluggable, volatile memory such as SDRAM configured in SO-DIMM packaging.” As each processor module receives the power or a bus reset, the each processor communicates with the memory 106A and 106B, which is at least one memory external to the integrated circuit, for a repository for speech application task program code, data tables, acoustic models, language model cache, complete finite state grammars, and memory structures associated with speech processing software in the local memory subsystem.)  and 
execute the set of executable application instructions to perform operations using the application data. ([0043] “Three types of remote memory are available for use by processor modules 102 which include boot memory 106C, a language model cache 106B, and the fixed storage 106A, each accessible via the communications bridge 108.” [0045] “the language model cache 106B can be mapped to a common address space where the language model cache 106 can be uniformly accessed by all processor modules 102 in the speech processing board 100.” Using the data in the local memory subsystem and the language model cache and the data on the fixed storage, as discussed above, the speech recognition, which is interpreted as the set of executable application instructions, are performed.) 

Regarding claim 7, Printz teaches wherein for each of the at least some of the plurality of processors, the respective at least one execution unit is configured to execute the respective set of executable application instructions to load at least part of the application data from the at least one memory external to the integrated circuit. ([0042] “The local memory subsystem can provide a repository for speech application task program code, data tables, acoustic models, language model cache, complete finite state grammars, and memory structures associated with speech processing software..” [0044] “The language model cache 106B generally can include a complete image of one or more language models that are stored in the fixed storage 106A.” [0045] “the language model cache 106B can be mapped to a common address space where the language model cache 106 can be uniformly accessed by all processor modules 102 in the speech processing board 100.” Processor module including CPU core load or read a complete image of one or more language models included in the language model cache, which further allows individual language models to be loaded into volatile memory.)

Regarding claim 8, Printz teaches 	wherein for each of the at least some of the plurality of processors, the respective at least one execution unit is configured to 
execute the set of executable boot instructions to cause read requests to be issued to at least one memory external to the integrated circuit to fetch at least part of the application data. ([0043] “Three types of remote memory are available for use by processor modules 102 which include boot memory 106C, a language model cache 106B, and the fixed storage 106A, each accessible via the communications bridge 108.” [0045] “the language model cache 106B can be mapped to a common address space where the language model cache 106 can be uniformly accessed by all processor modules 102 in the speech processing board 100. Specifically, as part of the initialization sequence performed by the speech processor board 100, individual language models can be loaded into volatile memory, for example SDRAM, according to a pre-defined memory schema.”)

Regarding claim 11, Printz teaches wherein the hardware module comprises a non-volatile memory configured to store the set of executable boot instructions. ([0024] “the boot memory 106C can be a non-volatile memory such as a ROM or flash memory.”)

Regarding claim 12, Printz teaches wherein the processing circuitry is configured to cause each of the plurality of sets of executable boot instruction to be dispatched to a subset of the processors of the integrated circuit. ([0043] “once power has been applied to the speech processing board 100 or a bus reset has been detected, the communications bridge 108 can hold all of the processor modules 102 in a reset state. The reset can be deactivated to each processor module 102 which can issue a reset vector fetch directed to the boot memory 106C. The processor module then can load the RTOS and other initialization code into local memory 204, execute power-on diagnostics and enter an idle loop awaiting a command from the host system.”)

	Regarding claims 16, 21, 22, 25, and 26, the claims 16, 21, 22, 25, and 26 are the method claims of the apparatus claims 1, 7, and 11. The claims 16, 21, 22, 25, and 26 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Printz teaches all the limitations of the claims 16, 21, 22, 25, and 26.

Regarding claim 26, the claim 26 is a non-transitory computer readable storing a computer program comprising computer executable instructions which when executed by processing circuitry of a hardware module of an integrated circuit of the apparatus claim 1 and the method claim 16. Furthermore, Printz teaches a non-transitory computer readable. ([0058] “Any kind of computer system-or other apparatus adapted for carrying out the methods described herein-is suited. A typical combination of hardware and software could be a general purpose computer system with a computer program that, when being loaded and executed, controls the computer system such that it carries out the methods described herein.” Claim 20, 21) Therefore, Printz teaches all the limitations of the claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Printz in view of Herne (United States Patent Application Publication US 2009/0177856), hereinafter Herne.

Regarding claim 2, Printz teaches all the limitations of the integrated circuit of claim 1, as discussed above.
However, Printz does not teach executing the set of executable boot instructions comprising calculating an address of the external memory in dependence upon an identifier of the respective processor in the integrated circuit, the causing the read requests to be issued comprises causing the read requests to be issued to fetch the set of executable application instructions from the calculated address in the external memory.
Herne teaches executing the set of executable boot instructions comprising calculating an address of the external memory in dependence upon an identifier of the respective processor in the integrated circuit, ([0053] “In response to receiving request 402, server process 316 identifies the backup data associated with client computer 300 in computer backups 318. This identification is made using unique identifier 404. The located data is returned as backup data 406 to client computer 300. Restore process 400 then restores data 302 using backup data 406.” The identification of the client is used to identify the back up data stored in the storage system, which is used to identify the requested back up data later when the client request the back up data for restoration. Thus, the identification or the identifier for the back up data in the storage system is interpreted as calculating an address of the external memory. Furthermore, as discussed above, the calculating an address of the external memory uses the identification of the client device, which is interpreted as in dependence upon an identifier of the respective processor in the integrated circuit.)
the causing the read requests to be issued comprises causing the read requests to be issued to fetch the set of executable application instructions from the calculated address in the external memory. ([0053] “The located data is returned as backup data 406 to client computer 300. Restore process 400 then restores data 302 using backup data 406.” The located data, using the unique identifier of the client device, which is interpreted as from the calculated address in the external memory, is returned to the client device. Thus, the client device send read requests to be issued to fetch the set of executable application instructions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Printz by incorporating the teaching of Herne of causing the read requests to be issued to fetch the set of executable application instructions from the calculated address in the external memory in dependence upon an identifier of the respective processor in the integrated circuit. As recognized by Herne, the hard disk drive of a computer may fail in a manner such that the data may be lost or corrupted. ([0005]) With backup data, the hard disk drive may be replaced and the backup data may be used to restore the data on the hard disk drive, which prevent loss of the entire data on the computer and increase the reliability of the system. ([0005]) Therefore, it would be advantageous to incorporate the teaching of Herne of causing the read requests to be issued to fetch the set of executable application instructions from the calculated address in the external memory in dependence upon an identifier of the respective processor in the integrated circuit to prevent loss of the entire data on the computer and increase the reliability of the system.

Regarding claim 4, Printz teaches all the limitations of the integrated circuit of claim 1, as discussed above. 
Herne further teaches the respective at least one execution unit is arranged to cause checkpoint data generated during execution of the respective set of executable application instructions to be dispatched in write requests to a storage. ([0037] “The different illustrative embodiments recognize that with current backup systems a user is required to start a backup from the source data processing system, choose parameters governing the backup process, and then start the backup process. This type of backup system requires the user to have some knowledge of the system to be backed up as well as the target system to which the backup is to be sent. In the example involving a computer maintenance and repair facility in which many customer systems are received on a daily basis, a faster and simpler backup process is desirable.” [0046] “Unique identifier repository 320 contains unique identifiers associated with backup data within computer backups 318. Unique identifier repository 320 may be a data structure, such as, for example, a table or database containing unique identifiers.” [0055] “As a result, a user is freed to perform other tasks or start additional automated backups.” Fig. 6 608-612. )

Regarding claim 13, Printz teaches all the limitations of the integrated circuit of claim 1, as discussed above.
Herne further teaches implemented as part of a data processing system that includes a data provision system having the memory external to the integrated circuit. (FIG. 3 “STORAGE SYSTEM” “COMPUTER BACKUPS”) 

Regarding claim 14, Printz in view of Herne teaches all the limitations of the integrated circuit of claim 13, as discussed above.
Herne further teaches wherein the data provision system comprises at least one processor configured to, in response to receipt at the data provision system of a sync request from the integrated circuit, cause application data for a group of the processors to be loaded into the memory external to the integrated circuit. (FIG. 6 600-612. [0020] “server 104 and server 106 connect to network 102 along with storage unit 108. In addition, clients 110, 112, and 114 connect to network 102. Clients 110, 112, and 114 may be, for example, personal computers or network computers.” Fig. 3 “STORAGE SYSTEM” 314, “SERVER PROCESS” 316)

Regarding claim 15, Printz in view of Herne teaches all the limitations of the integrated circuit of claim 13, as discussed above.
Herne further teaches wherein at least one processor of the data provision system is configured to, arrange the application data in the memory external to the integrated circuit in an arrangement depending upon an identifier of the group of the processors received from the integrated circuit. ([0046] “Unique identifier repository 320 contains unique identifiers associated with backup data within computer backups 318. Unique identifier repository 320 may be a data structure, such as , for example, a table or database containing unique identifiers.”)

Regarding claim 19, Printz teaches all the limitations of the method of the claim 1, as discussed above. As indicated above in the claim objection, examiner interprets that the claim 19 depends on the claim 16.
Herne teaches causing checkpoint data generated during execution of the executable application instructions to be dispatched in write requests to a storage. ([0050] “backup process 308 may send a broadcast message onto the network. Server process 316 may respond to this broadcast message by returning an Internet Protocol address for storage system 314.” [0051] “In response to receiving backup data 322 and unique identifier 324, server process 316 stores backup data 322 in computer backups 318. Unique identifier 324 may be associated with backup data 322 by server process 316 by storing unique identifier 324 in unique identifier repository 320 in association with backup data 322 stored within computer backups 318. The association also may be made by storing backup data 322 in a directory named using unique identifier 324.”)

	Regarding claim 17, the claim 17 is the method claim of the apparatus claim 2. The claim 17 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Printz in view of Herne teaches all the limitations of the claim 17. 

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Printz in view of DAS et al. (United States Patent Application Publication US 2014/0058532), hereinafter DAS.

Regarding claim 3, Printz teaches all the limitations of the integrated circuit of the claim 1, as discussed above.
However, Printz does not teach wherein the hardware module comprises processing circuitry configured to cause one or more write requests to be dispatched to each of the at least some of the plurality of processors to cause memory space not occupied by the set of executable boot instructions to be cleared.
DAS teaches wherein the hardware module comprises processing circuitry configured to cause one or more write requests to be dispatched to each of the at least some of the plurality of processors to cause memory space not occupied by the set of executable boot instructions to be cleared. ([0030] “In this representation of the ECU memory 90, the bootloader is stored at memory section 94 and is followed by an empty memory section 96 where code is not initially stored to allow for additional lines of code to be stored if the bootloader 94 needs to be expanded.” Memory section 94 store the bootloader while the memory section 96 is empty, which is interpreted as memory space not occupied by the set of executable boot instructions to be cleared.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Printz by incorporating the teaching of DAS of memory space not occupied by the set of executable boot instructions to be cleared. As recognized by DAS, when additional lines of code is required, the expansion of the code may have an effect on other parts of the code. ([0025]) Thus, empty section of the memory following the memory section storing the bootloader or memory space not occupied by the set of executable boot instructions allows for additional lines of code to be stored if the bootloader needs to be expanded. ([0030]). Therefore, it would be advantageous to incorporate the teaching of DAS of memory space not occupied by the set of executable boot instructions to be cleared to provide space for the additional lines of code to expand.

Regarding claim 18, the claim 18 is the method claim of the apparatus claim 3. The claim 18 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Printz in view of DAS teaches all the limitations of the claim 18.

Claims 5, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Printz in view of Herne as applied to claim 4 above, and further in view of Gschwind et al. (United States Patent Application Publication US 2016/0196193), hereinafter Gschwind.

Regarding claim 5, Printz in view of Herne teaches all the limitations of the integrated circuit of claim 4, as discussed above.
Herne teaches following the causing the checkpoint data to be dispatched, cause the set of executable boot instructions to again be dispatched over an interconnect of the integrated circuit to at least some of the plurality of processors. ([0043] “backup process 308 may be initiated simply by connecting removable media 310 to client computer 300 and starting client computer 300.” [0054] “By booting client computer 300 with removable media 310, the backup process performed may be entirely automated without requiring user input.” [0026] “Processor unit 204 may be a set of one or more processors or may be a multi-processor core, depending on the particular implementation.” By connecting a removable media to the client computer, the backup process is initiated, which is interpreted as following the causing the checkpoint data to be dispatched. Then, the client computer is also started, which is interpreted cause the set of executable boot instructions to again be dispatched over an interconnect of the integrated circuit to at least some of the plurality of processors.)
However, Printz in view of Herne does not teach wherein the respective at least one execution unit is configured to subsequently: execute the set of executable boot instructions to cause read requests to be issued to fetch the set of executable application instructions and a further set of application data including the checkpoint data; and execute the set of executable application instructions to perform operations using values of the checkpoint data.
Gschwind teaches wherein for each of the at least some of the plurality of processors, the respective at least one execution unit is configured to subsequently: 
execute the set of executable boot instructions to cause read requests to be issued to fetch the set of executable application instructions and a further set of application data including the checkpoint data; and execute the set of executable application instructions to perform operations using values of the checkpoint data. ([0196] “the processor 114 (FIG. 9) obtaining notification that a resource encountered an error condition and obtaining the saved snapshot of the system state. For a resource saved in the snapshot of the system state at the beginning of the transaction or for a resource not required as input to the transaction, the processor 114 (FIG. 9) may determine, at 555, that the transaction is directly recoverable and may utilize the transactional execution properties of the system to recover from the hardware fault.” When the error condition are detected, the processor resets the resources, which is interpreted as execute the set of executable boot instructions. Then, the saved snapshot of the system state is read, which is interpreted as read requests to be issued to fetch the set of executable application instructions and a further set of application data including the check point data. Furthermore, a resetting any failed resources from the save snapshot of the system state to restart the transaction is interpreted as execute the set of executable application instructions to perform operations using values of the checkpoint data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Printz in view of Herne by incorporating the teaching of Gschwind of executing the set of executable boot instructions to cause read requests to be issued to fetch the set of executable application instructions and a further set of application data including the checkpoint data; and executing the set of executable application instructions to perform operations using values of the checkpoint data. As recognized by Gschwind, the transaction executes optimistically without obtaining a lock, but may need to abort and retry the transaction execution if an operation, of the executing transaction, on a memory location conflicts with another operation on the same memory location. ([0003]) When aborting and retrying the transaction execution, if the entire operation is reset from the beginning of the operation, the time to recover and complete the operation cause long latency. By saving the snapshot and restoring the operation from the saved snapshot, the latency for recovery can be reduced. Therefore, it would be advantageous to incorporate the teaching of Gschwind of executing the set of executable boot instructions to cause read requests to be issued to fetch the set of executable application instructions and a further set of application data including the checkpoint data; and executing the set of executable application instructions to perform operations using values of the checkpoint data to reduce latency for recovery.

Regarding claim 6, Printz in view of Herne and further in view of Gschwind teaches all the limitations of the integrated circuit of claim 5, as discussed above.
Herne further teaches wherein the invariant data is part of the application data fetched prior to dispatch of the checkpoint data, ([0042] “the local memory subsystem can include a portion allocated to a control program, for instance a real-time operating system (RTOS) which can manage memory allocation, task switching and communications activities. Significantly, a substantial portion of the local memory 204 of each processor module 102 can be allocated as a language model cache in order to further reduce traffic in the local communications bus 104.”)
wherein the further set of application data comprises the checkpoint data in place of variant data that is part of the application data fetched prior to dispatch of the checkpoint data. ([0053] “In response to receiving request 402, server process 316 identifies the backup data associated with client computer 300 in computer backups 318. This identification is made using unique identifier 404. The located data is returned as backup data 406 to client computer 300. Restore process 400 then restores data 302 using backup data 406.”)

Regarding claim 20, Printz in view of Herne teaches all the limitations of the method of claim 19, as discussed above.
Gschwind teaches following the checkpoint data being dispatched, causing further executable boot instructions to be dispatched over the interconnect to a second processor of the plurality of processors, ([0006] “re-executing, by the operating system on a second processor of the multi-processors, the transactional region portion stream of program instructions as a transaction in transactional execution mode, based on the saved snapshot of the system state information.” [0196] “The processor may, at 580, flush the system state, discard the transactional store data, restore the system state from the saved snapshot of the system state, reset any failed resources from the saved snapshot of the system state and restart the transaction, at 535, automatically, without notifying the computer software application.”)
the method further comprising the second processor performing the following actions: executing the further executable boot instructions to cause read requests to be issued to fetch further executable application instructions and further application data including the checkpoint data; and executing the further executable application instructions to perform operations using values of the checkpoint data. ([0196] “the processor 114 (FIG. 9) obtaining notification that a resource encountered an error condition and obtaining the saved snapshot of the system state. For a resource saved in the snapshot of the system state at the beginning of the transaction or for a resource not required as input to the transaction, the processor 114 (FIG. 9) may determine, at 555, that the transaction is directly recoverable and may utilize the transactional execution properties of the system to recover from the hardware fault.” [0006] “re-executing, by the operating system on a second processor of the multi-processors, the transactional region portion stream of program instructions as a transaction in transactional execution mode, based on the saved snapshot of the system state information.” When the error condition are detected, the processor resets the resources, which is interpreted as execute the set of executable boot instructions. Then, the saved snapshot of the system state is read, which is interpreted as read requests to be issued to fetch the set of executable application instructions and a further set of application data including the check point data. Furthermore, a resetting any failed resources from the save snapshot of the system state to restart the transaction on a second processor, is interpreted as execute the set of executable application instructions to perform operations using values of the checkpoint data.)


Claims 9, 10, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Printz in view of Kwon (United States Patent Application Publication US 2010/0287424), hereinafter Kwon.

Regarding claim 9, Printz teaches all the limitations of the integrated circuit of claim 1, as discussed above.
However, Printz does not teach a volatile memory configured to store the set of executable boot instructions, wherein the processing circuitry of the hardware module is configured to, following a reset of the integrated circuit: receive the set of executable boot instructions from a device external to the integrated circuit; store the set of executable boot instructions in the volatile memory.
Kwon teaches a volatile memory configured to store the set of executable boot instructions, ([0055] “each of the plurality of memories 15-1-15-m may include a plurality of volatile memory cells, such as DRAM cells or SRAM cells. Data stored in each of the plurality of memories 15-1-15-m may include, for example, a second boot loader, FTL (Flash Translation Layer) and OS (Operating System) image or a file including an OS image.” The bootloader is stored in volatile memory cells.)
wherein the processing circuitry of the hardware module is configured to, following a reset of the integrated circuit: receive the set of executable boot instructions from a device external to the integrated circuit; ([0081] “FPGA 13-1 transfers the second boot loader stored in the memory device 15-1 to the second controller 52 of the ASIC 23-1 using the JTAG interface/protocol.” The boot loader stored in the memory device 15 is received at the second controller 52 of the ASIC 23, which is external to the memory device 15, as shown in Fig. 7.) and 
store the set of executable boot instructions in the volatile memory. ([0081] “The processor 54 stores the second boot loader input using the JTAG interface/protocol in the RAM 56 and then the processor 54 may initialize the first controller 51 by executing the second boot loader.” The boot loader from the memory device 15 is then loaded or stored in the RAM.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Printz by incorporating the teaching of Kwok of receiving the set of executable boot instructions in the volatile memory from a device external to the integrated circuit and storing the set of executable boot instructions in the volatile memory. They are directed toward booting plurality of devices. As well known in the art, RAM runs programs faster than a non-volatile memory. Furthermore, the bootloader is stored in the ROM since the ROM does not lose data when power is off. Thus, by receiving the bootloader from the other memory device such as the ROM and storing the bootloader in the RAM at the initialization of the system, the bootloader can be executed faster to reduce the boot time. Therefore, it would be advantageous to incorporate the teaching of Kwok of receiving the set of executable boot instructions in the volatile memory from a device external to the integrated circuit and storing the set of executable boot instructions in the volatile memory to improve the booting time.

Regarding claim 10, Printz in view of Kwok teaches all the limitations of the integrated circuit of claim 9, as discussed above.
Kwok further teaches wherein the receiving the set of executable boot instructions from the device external to the integrated circuit comprises receiving the set of executable boot instructions via a Joint Test Action Group (JTAG) interface. ([0081] “([0081] “FPGA 13-1 transfers the second boot loader stored in the memory device 15-1 to the second controller 52 of the ASIC 23-1 using the JTAG interface/protocol.”)”)

Regarding claims 23 and 24, the claims 23 and 24 are the method claim of the apparatus claims 9 and 10. The claims 23 and 24 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Printz in view of Kwok teaches all the limitations of the claims 23 and 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Divakaran et al. (United States Patent Application Publication US 2015/0331929) teaches a method and system to optimize boot time of computers having multiple CPU’S to execute a set of instructions stored in the memory to access a task description chart comprising a set of essential tasks related to the booting of the system.
Henry et al. (United States Patent Application Publication US 2015/0067219) teaches dynamic designation of the bootstrap processor in a multi-core microprocessor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187      

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187